346 S.W.2d 39 (1961)
Rex FUTRELL, Appellant,
v.
Helen FUTRELL, Appellee.
Court of Appeals of Kentucky.
April 28, 1961.
Raymond B. Dycus, Smithland, for appellant.
Pal G. Howard, Benton, for appellee.
BIRD, Chief Justice.
The trial court entered a judgment awarding custody of a male child, age 3, to his mother and by the same judgment fixed the time of visitation for the father.
The father is not satisfied with the judgment as it relates to custody and has appealed.
Broad discretion is vested in the chancellor in matters pertaining to custody of children and this Court will not disturb his judgment unless that discretion has been abused. Youngblood v. Youngblood, Ky., 252 S.W.2d 21; Somerville v. Somerville, Ky., 339 S.W.2d 940.
Our examination of this rather lengthy record discloses no legal basis for denying custody of this child to the mother. There appear to be some marked difference of opinion as to how to discipline a child but we find no evidence tending to show that the mother is unfit to care for the child or that it would be to the child's best interest to award custody to anyone other than the mother. We have therefore concluded that custody was properly awarded to the mother. Sebastian v. Sebastian, Ky., 299 Ky. 833, 187 S.W.2d 741.
We find no abuse of discretion. The judgment is therefore affirmed.